Case 6:21-cv-00422-WWB-LRH Document 13 Filed 03/11/21 Page 1 of 1 PageID 73




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   MCKESSON CORPORATION,

                           Plaintiff,

   v.                                                             Case No: 6:21-cv-422-WWB-LRH

   OPHARMA GROUP LLC, RAJESH A.
   PATEL, SUSAN SCHLEIFER and
   EDELMIRA LARA,

                           Defendants.


                                    ORDER TRANSFERRING CASE
          In the interest of justice, the undersigned transfers this case to United States Magistrate Judge

   Gregory J. Kelly, with his permission, to be considered along with Case Nos. 6:21-cv-361-RBD-

   GJK and 6:21-cv-364-RBD-GJK.

          DONE and ORDERED in Orlando, Florida on March 11, 2021.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties
